DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2022 has been entered.
Claims 1-6 and 8-13 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/16/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, line 2, "at least one elastic (4)" should read "at least one elastic yarn (4)".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such limitations include "guide means" as recited in claims 1, 5, 6 and "holding-down means" as recited in claims 4-5 and 9.  Specifically:
According to paragraph [0020] of the instant application, "guide means" has been interpreted as an end edge of the at least one sinker;
According to paragraph [0021] of the instant application, "holding-down means" has been interpreted as an end edge of the at least one sinker.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "moving the at least one sinker (6) in the longitudinal direction (L) and in an elevational direction (H), which is orthogonal to the longitudinal direction (L) and to the transverse direction (Q), towards the knock-over edge (2) while the at least one yarn is in contact with the guide means (8)".  The original disclosure fails to provide sufficient support for the claimed feature.  The positions of the yarns when at least one sinker (6) moving in the longitudinal direction (L) and in an elevational direction (H) are discussed in paras. 0029-0030 and depicted in Figs. 5-6.  It is noted that only a single yarn (4) touches the at least one sinker with the guide means (8).  As "at least one yarn" encompasses a scope of both one yarn and more than one yarn, the limitation has a broader scope than the original disclosure.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claim 6 recites the limitation "wherein the sinker is configured such that it contacts at least one yarn of the at least two yarns while moving longitudinally and elevationally in order to enable said at least one sinker".  The original disclosure fails to provide sufficient support for the claimed feature.  The positions of the yarns when the at least one sinker (6) moving in the longitudinal direction (L) and in an elevational direction (H) are discussed in paras. 0029-0030 and depicted in Figs. 5-6; however, only a single yarn (4) touches the at least one sinker with the guide means (8).  As "at least one yarn" encompasses a scope of both one yarn and more than one yarn, the limitation has a broader scope than the original disclosure.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the at least one yarn".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation is referring to the previously defined "at least one of the at least two yarns" or different.  If the terms are to the same element(s), a consistent name should be used with "said" or "the" when referring back. For examination purposes examiner has interpreted the limitation as "the at least one of the at least two yarns".
	Claim 1 recites the limitation "which tracks, at least section-wise, at least one of the at least two yarns", which renders the claim indefinite.  The claim has previously recited an instance of "at least one of the at least two yarns".  It is unclear whether the limitation is referring to the previously defined "at least one of the at least two yarns" or different.  If the terms are to the same element(s), a consistent name should be used with "said" or "the" when referring back.  For examination purposes, according to the context of the claim, the examiner has interpreted the limitation as "the at least one of the at least two yarns".
	Claim 6 recites the limitation "the sinker", which renders the claim indefinite.  The claim has previously set forth "at least one sinker", which encompasses the scope of one sinker and more than one sinker.  In a scenario of more than one sinker, it is unclear which sinker is being referred to.  For examination purposes, the limitation has been construed to be "the at least one sinker".
	Claim 6 recites the limitations "at least one yarn of the at least two yarns", "one of the at least two yarns", "at least one of the at least two yarns", "the one of the at least two yarns", which render the claim indefinite.  It is unclear whether any of these are referring to the same element(s) or distinct elements.  If the terms are to the same element(s), a consistent name should be used with "said" or "the" when referring back.  For examination purposes, according to the context of the claim, all the limitations have been construed to be referring to the first instance "at least one yarn of the at least two yarns".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Status of Claims
Claims 1-6 and 8-13 appear to be currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  
As to independent claim 1, none of the found prior art teaches a method for plating with compound needles comprising inserting at least two yarns into a hook area of a compound needle, and moving at least one sinker in a longitudinal direction and in an elevational direction towards a knock-over edge, the knock-over edge being disposed immovably on a cylinder, while at least one of the at least two yarns is in contact with an end edge of the at least one sinker.
As to independent claim 6, none of the found prior art teaches a knitting device for plating with compound needles, the knitting device comprising a cylinder with an immovably disposed knock-over edge, a plurality of compound needles, at least one sinker having guide means surface for separated guidance of at least two yarns, wherein the sinker is configured such that it contacts at least one yarn of the at least two yarns while moving longitudinally and elevationally.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered.  The claims appear to be free of prior art rejections due to the new limitations.  However, the amended claims raise new 112(a) and 112(b) issues as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732